DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/706,643, filed on 02/18/2021.  
Claims 21-26 and 29-40 are pending and have been examined. 
Claims 27-28 have been cancelled by the applicant.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26 and 29-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 21 is directed to a method, or process, claim 39 to a system/apparatus, and claim 37 to a non-transitory computer-readable medium.  Therefore, claims 21, 37, and 39 are directed to statutory categories for patentability (method/process, apparatus, article of manufacture).  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. The claims are directed to a mental process.  A mental process, th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The current claims are directed to determining a correlation between received transaction data comprising information identifying the content item and information identifying a second user computing device and updating a realization record parameter associated with the content item.  This correlating and updating could be done mentally using a pen and paper by a human operator with access to the data records and the transaction data.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The claims include generating of data records indicative of rendering and transmission of content.   The data includes either a first content item identifier and a first user identifier or a second data record that includes a second user identifier and the first data record.   This is considered “receiving, processing, and storage of data,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see such as “electronic recordkeeping,” citing Alice Corp., “storing and retrieving information in a memory,” citing Versata Dev Grp. v SAP, and “updating an activity log,” citing Ultramercial.  The examiner does not consider this a practical application, as the fact that the two records can be used for correlating based on the second record containing the first record data and the second device identifier does not change the fact that the correlating is simply automation of a mental step that is done using the stored data.  The claims also include the actual receiving of the transaction data.   “Receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Ultramercial and buySAFE v Google. The examiner does not consider the receiving of data a practical application.  Finally, the claims recite a 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include generating of data records indicative of rendering and transmission of content, the data including either a first content item identifier and a first user identifier or a second data record that includes a second user identifier and the first data record.  This is considered “receiving, processing, and storage of data,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see such as “electronic recordkeeping,” citing Alice Corp., “storing and retrieving information in a memory,” citing Versata Dev Grp. v SAP, and “updating an activity log,” citing Ultramercial.  The claims also include the actual receiving of the transaction data.   “Receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Ultramercial and buySAFE v Google.
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely to determine a correlation between the transaction data and the data records and then update the realization action parameter.  The other steps are all geared to receiving and storing the necessary data for the correlation.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 22 and 23 are considered part of the abstract idea as it simply further details what the realization action parameter is, but does not further limit the actual updating.  Claim 24 limits the content item to an offer and a redemption of the offer, but what type of content item is used does not change the nature of the invention, and is therefore considered insignificant extra-solution activity (see MPEP 2106.05 (g)).  Claim 25 recites further receiving and transmission steps. “Receiving and/or transmission of data over a network” is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Ultramercial and buySAFE v Google.  Claim 26 limits the merchant computing device to an NFC device.  The limitation does not change the nature of the analysis of the transmission step as being conventional computer functioning, as the transaction information is simply received FROM the device, and what type of device it is does not change the correlation determination.  Claim 29 is considered part of the abstract idea, as determination of a correlation would need to correlate some kind of data that is present in both data sets, and the limitation does not change the ability to perform the steps mentally.  Claims 30 and 32 are considered part of the abstract idea, as correlation between online service account data an identifier in the first data record is still the same mental process involving data correlation.  The providing of the content item to the second user is considered  “receiving and/or transmission of data over a network”- see MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, Ultramercial and buySAFE v Google.  Claim 31 limits the online account to a payment account.  But, the type of account does not change the mental process of correlating the data.  Claim 33 is considered part of the abstract idea, as the claim only further limits the transaction data to be redemption data, and the correlation and updating would still take place in the same manner, with the action being a redemption versus some other kind of transaction and the content item being an offer or other item that can be redeemed.  Claim 34 limits the transaction data to between the merchant device and the second device, which is considered part of the abstract idea as that is why the two data sets are being correlated in the first place, as it is assumed that if the transaction data is received from the merchant device and correlated to the second device records that they must have somehow been associated.  Claims 35 and 36 limit the realization action parameter to a conversion or total number of conversions.  This is considered part of the abstract idea, as the action parameters are simply tallied, and what kind of action is being “updated,” as by increasing the number of conversions by one, does not change the analysis of a mental process including updating of the action parameter.  The other dependent claims mirror those discussed above.             
Therefore, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-24, 26, 29, 32-37, and 39 are rejected as being anticipated by Apple, et al., Pre-Grant Publication No. 2007/0038516 A1.
Regarding Claims 21, 32, 37, and 39, Apple teaches:
 A method (medium) (system)… comprising: 
generating a first data record indicative of a rendering of a content item by a first user computing device associated with a user wherein the first data record comprises a content item identifier and a first user computing device identifier (see Figures 10A-10B and [0386]-[0392] in which data records include initial user device in which advertisement is displayed and further data records which include both second user device on which ad is displayed, such as user wireless device, and the source device from which the ad was transmitted, such as the user PC; see also Figures 23-24 and [0074]-[0076] which teach a first data record with a content item identifier, which is the ad identifier, and a user identifier; see also Figures 26A-26B and [0529]-[0531], [0549]-[0551], [0568]-[0569], [0578], [0584], [0587]-[0591], and [0599]-[0602] in which first user data record includes user id and ad code, the advertisement is then synchronized to another device of the user, such as a wireless device, and data is shared regarding the first advertisement display on the first device, and a new record is created for correlation between the initial advertisement display on the first device and eventual purchase; see also Figures 74-76, [1051], [1056], [1125], and [1150] which further teach the two data records for matching;   the Examiner notes that the number of citations is due to the fact that the prior art reference is hundreds of pages long, and therefore the examiner wants to point the applicant to the various points in the reference where the relevant embodiments are discussed) 
generating a second data record indicative of transmission of the content item to a second user computing device associated with the user (see Figures 10A-10B and [0386]-[0392] in which data records include initial user device in which advertisement is displayed and further data records which include both second user device on which ad is displayed, such as user wireless device, and the source device from which the ad was transmitted, such as the user PC; see also Figures 23-24 and [0074]-[0076] which teach a first data record with a content item identifier, which is the ad identifier, and a user identifier; see also Figures 26A-26B and [0529]-[0531], [0549]-[0551], [0568]-[0569], [0578], [0584], [0587]-[0591], and [0599]-[0602] in which first user data record includes user id and ad code, the advertisement is then synchronized to another device of the user, such as a wireless device, and data is shared regarding the first advertisement display on the first device, and a new record is created for correlation between the initial advertisement display on the first device and eventual purchase; see also Figures 74-76, [1051], [1056], [1125], and [1150] which further teach the two data records for matching)   
receiving, from a merchant computing device, transaction data comprising information identifying the content item and information identifying the second user computing device 
in response to determining a correlation between the received transaction data and the second data record (see [0603]-[0610] in which transaction data is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the advertisement, such as the Ad Data Cookie or other information, is used to identify that the advertisement was transferred to the second device from the first device, namely the user personal computer; see also [0616]-[0618], as well as [0629]-[0632]), updating a realization action parameter associated with the content item (see [0402]-[0417], [0629]-[0632], and [0842]-[0843])


Regarding Claim 22, Apple teaches:
the method of claim 21
wherein the realization action parameter associates the transaction with a transmission of the content item to the first user computing device  (see [0603]-[0610] in which transaction data is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the advertisement, such as the Ad Data Cookie or other information, is used to identify that the advertisement was transferred to the second device from the first device, namely the user personal computer; see also [0616]-[0618], as well as [0629]-[0632])

Regarding Claim 23, Apple teaches:
the method of claim 22
wherein the realization action parameter further associates the transaction with the rendering of the content item on the first user computing device  (see [0603]-[0610] in which transaction data is used to identify the second computing device, namely the user 

Regarding Claim 24, Apple teaches:
the method of claim 21
wherein the content item comprises an offer, and wherein the transaction data indicates redemption of the offer (see such as [0454], [0504], and [0629] in which the advertisement can include a coupon)

Regarding Claim 26, Apple teaches:
the method of claim 21
wherein the merchant computing device comprises an NFC device (see [0229]-[0230], [0442], [0491], [0529], and [0598] in which merchant payment system is NFC-enabled)

Regarding Claim 29, Apple teaches:
the method of claim 28
wherein determining the correlation between the received transaction data and the second data record comprises determining a correlation between a computing device identifier and a content item identifier in the transaction data and the second user computing device identifier and the content item identifier in the second data record (see [0603]-[0610] in which transaction data is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the advertisement, such as the Ad Data Code or other information, is used to identify that 

Regarding Claims 33 and 34, Apple teaches:
the method of claim 21
receiving, from the second user computing device, an indication of a redemption of an offer associated with the content item by the second user computing device with the merchant computing device, wherein the updating the realization action parameter is based on receiving the indication of redemption of the offer (see [0603]-[0610] in which transaction data from a merchant device is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the offer, and to determine that the advertisement was transferred to the second device from the first device, namely the user personal computer and also to determine that the offer advertisement ended in a purchase; see also [0616]-[0618], as well as [0629]-[0632]), updating a realization action parameter based on the redemption is also taught at (see [0402]-[0417], [0629]-[0632], and [0842]-[0843])

Regarding Claim 35, Apple teaches:
the method of claim 21
wherein the realization action parameter indicates a conversion of the content item (see [0228], [0402], [0414]-[0415], [0444], and [0508] in which advertisement responses that are tallied for ad versions include conversions, or purchases as a response)

Regarding Claim 36, Apple teaches:
the method of claim 21
wherein the realization action parameter indicates a total number of conversions of the content item (see [0228], [0402], [0414]-[0415], [0444], and [0508] in which advertisement responses that are tallied for ad versions include conversions, or purchases as a response)


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25, 30, 38, and 40 are rejected as being unpatentable over Apple, et al., Pre-Grant Publication No. 2007/0038516 A1 in view of Nemitz, et al., Pre-Grant Publication No. 2010/0287035 A1.
Regarding Claims 25, 38, and 40, Apple teaches:
the method of claim 21…
Apple, however, does not appear to specify:
receiving, from the first user computing device, instructions to provide the content item to the second user computing device
transmitting, in response to receiving the instructions, the content item to the second user computing device
Nemitz teaches:
receiving, from the first user computing device, instructions to provide the content item to the second user computing device and transmitting, in response to receiving the instructions, the content item to the second user computing device (see Figure 3 and [0081]-[0089])
It would be obvious to one of ordinary skill in the art to combine Nemitz with Apple because Apple already teaches a synchronization request from a second device to a first device and between devices, and allowing the user to automatically or manually make a request themselves would allow the user to plan for the offer to be available when they are interested in using it.


Regarding Claim 30, Apple teaches:
the method of claim 21
identifying an online service account associated with a first user computing device identifier associated with the first user computing device (see [0376], [0388]-[0390], [0402]-[0417], [0494]-[0498], [0623]-[0624], and [0630]-[0632] in which the user computing device identifier is identified as being served the advertisement)
correlating the first user computing device identifier in the first data record indicative of the rendering of the content item to the online service account 
providing the content item to the second user device (see [0454] in which the ad can include an associated coupon, [0504] in which the advertisement that is shown to the user on one device such as their personal computer and then synchronized with such as their wireless device includes an associated coupon that is sent to the wireless device for the user to use at a retailer in response to the initial advertisement viewed on their first device, [0588]-[0590] in which wireless device can retrieve advertisement from memory of personal computer, [0598] in which this is done by a specific request of the user, [0629] which also details a coupon associated with the advertisement being downloaded to the user wireless device, [0842], and [0845]-[0847]) 
correlating the first data record with the second user computing device identifier based on the association between the second user computing device identifier and the online account to generate the second data record (see [0603]-[0610] in which transaction data is used to identify the second computing device, namely the user wireless device, and the associated information corresponding to the advertisement, such as the Ad Data Code or other information, is used to identify that the advertisement was transferred to the second device from the first device, namely the user personal computer; see also [00436]-[0438], [0616]-[0618], and [0629]-[0632])

Apple, however, does not appear to specify:
determining an association between the online service account and the second user computing device identifier
Nemitz teaches:
determining an association between the online service account and the second user computing device identifier (see [0020]-[0021], [0028]-[0029], [0037], in which a web service account of the user includes associations of devices that share synchronization 
It would be obvious to one of ordinary skill in the art to combine Nemitz with Apple because Apple already teaches synchronization of ads and coupons to user devices based on the user first viewing an ad on such as a personal computer on a webpage or when using a service such as a search engine, and an association between an online account and a second device identifier would allow for facilitation of synchronization with only the device identifier recognition and the content item ID and accompanying instructions to synchronize.   


Claim 31 is rejected as being unpatentable over Apple, et al., Pre-Grant Publication No. 2007/0038516 A1 in view of Nemitz, et al., Pre-Grant Publication No. 2010/0287035 A1 and in further view of Nguyen, et al., Pre-Grant Publication No. 2013/0179250 A1.
Regarding Claim 31, the combination of Apple and Nemitz teaches:
the method of claim 30
Apple and Nemitz, however, does not appear to specify:
wherein the online service account includes an electronic payment account
Nguyen teaches:
wherein the online service account includes an electronic payment account (see [0030]-[0031] in which the user has an electronic wallet account with associated offers/coupons, which are then transferred to the mobile device when the user is at the POS terminal and the mobile device is detected via NFC)
Nguyen with Apple and Nemitz because Apple already teaches a user synchronizing coupon or offers between devices and a user account, and the account being an electronic payment account would allow the offers and coupons to be associated with a relevant account that is also used in the purchase process, namely electronic payments.

Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on page 9 of the response that “generating a first (second) data record” is not a mental process:
The examiner responds that these limitations were not identified as part of the abstract idea.  They were addressed in the Step 2A Prong 2 and the Step 2B analysis.  Further, the use of a computer or other technology simply as a tool to automate an abstract idea, such as generation of a record, does not make a claimed invention eligible.  Similarly, if a human operator can perform steps mentally with the help of such as pen and paper, the fact that pen and paper are used does not make the claims eligible.  The examiner cited portions of the MPEP and case law that address this.
Regarding the applicant’s argument on page 10 of the response that the invention addresses technical challenges by the generation of data records:
The storage of data records and their use for correlating the two records to confirm if a client device is associated with the targeted content is not a technical solution.  The only technology used is a computer as a tool to automate the abstract idea, namely to identify and correlate two sets of data and identify a result.
Regarding the applicant’s argument on page 10 of the response that the Step 2B analysis did not provide factual evidence as support:

Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	

/LUIS A BROWN/Primary Examiner, Art Unit 3682